Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A computer-implemented method comprising ... executing, by the processor, the first test case against the SUT, wherein executing the first test case comprises executing a first module; determining a first end state and a first runtime metric associated with the first module based on the execution of the first test case; .. determining that the first end state and the second end state are the same, the first end state including a first fingerprint that identifies a first code path covered by the first test case ... based on determining that the first end state and the second end state are the same: comparing the first runtime metric ... to determine that the first memory utilization is less than the second memory utilization; reordering the plurality of test cases in the bucket based on the comparison of the first runtime metric having the first memory utilization and the second runtime metric having the second memory utilization; and continuing the testing run based on the reordered plurality of test cases in the bucket, during a subsequent iteration, comparing ... to determine that the first I/O transactions are less than the second I/O transactions; and selecting the first test case for execution before the second test case based at least in part on the first I/O transactions being less than the second I/O transactions,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
J. Anderson, H. Do and S. Salem, "Experience report: Mining test results for reasons other than functional correctness," teaches methods for optimizing test execution including a determination of testing performance and the predictive value thereof for more accurately detecting non-performance errors, but does not more particularly teach running a bucket of tests including first and second tests against a SUT, wherein executing the first and second test cases comprises executing first and second modules, determining first and second end states and runtime metrics for the tests, the end states comprising fingerprints representing covered code paths, and if the first and second end states are the same, reordering the test cases based on a first metric of memory utilization being lower than a second memory utilization, executing the first and second test cases for a second iteration, and thereafter comparing first and second I/O transactions and selecting the first test case for execution before the second test case based at least on the first I/O transactions being less than the second I/O transactions;
Evans et al., U.S. 2016/0140026 A1, teaches systems and methods for selecting test cases to be executed on a terminal by creating a configuration code and applying this code to a set of test case selection tuples, wherein cases may be selected based on terminal configuration, such as an amount of transactions and inputs made on the terminal, but does not more particularly teach running a bucket of tests including first and second tests against a SUT, wherein executing the first and second test cases comprises executing first and second modules, determining first and second end states and runtime metrics for the tests, the end states comprising fingerprints representing covered code paths, and if the first and second end states are the same, reordering the test cases based on a first metric of memory utilization being lower than a second memory utilization, executing the first and second test cases for a second iteration, and thereafter comparing first and second I/O transactions and selecting the first test case for execution before the second test case based at least on the first I/O transactions being less than the second I/O transactions;
Hoffman, Robert JR., U.S. 2006/0156269 A1, teaches systems and methods for generating write and read commands for testing hardware device models comprising different sequences of commands, including a prompt for a user to select test constraints to include a number of transactions and transaction sizes, but does not more particularly teach running a bucket of tests including first and second tests against a SUT, wherein executing the first and second test cases comprises executing first and second modules, determining first and second end states and runtime metrics for the tests, the end states comprising fingerprints representing covered code paths, and if the first and second end states are the same, reordering the test cases based on a first metric of memory utilization being lower than a second memory utilization, executing the first and second test cases for a second iteration, and thereafter comparing first and second I/O transactions and selecting the first test case for execution before the second test case based at least on the first I/O transactions being less than the second I/O transactions;
Moorthi et al., U.S. 2013/0152047 A1, teaches systems and methods for building and validating an application, to include execution of a suite of tests, wherein the user may configure the way the system executes the tests, such that an ordered list of tests is generated, wherein test execution and program state data may be collected to include transaction numbers and I/O transactions, but does not more particularly teach running a bucket of tests including first and second tests against a SUT, wherein executing the first and second test cases comprises executing first and second modules, determining first and second end states and runtime metrics for the tests, the end states comprising fingerprints representing covered code paths, and if the first and second end states are the same, reordering the test cases based on a first metric of memory utilization being lower than a second memory utilization, executing the first and second test cases for a second iteration, and thereafter comparing first and second I/O transactions and selecting the first test case for execution before the second test case based at least on the first I/O transactions being less than the second I/O transactions; 
P. E. Strandberg, D. Sundmark, W. Afzal, T. J. Ostrand and E. J. Weyuker, "Experience Report: Automated System Level Regression Test Prioritization Using Multiple Factors," teaches methods for effective ordering of regression testing using a plurality of factors, including expected or observed elapsed time, code modification, recency of execution and other factors, but does not more particularly teach running a bucket of tests including first and second tests against a SUT, wherein executing the first and second test cases comprises executing first and second modules, determining first and second end states and runtime metrics for the tests, the end states comprising fingerprints representing covered code paths, and if the first and second end states are the same, reordering the test cases based on a first metric of memory utilization being lower than a second memory utilization, executing the first and second test cases for a second iteration, and thereafter comparing first and second I/O transactions and selecting the first test case for execution before the second test case based at least on the first I/O transactions being less than the second I/O transactions; and
Vanfladern et al., U.S. 6,754,612 B1, teaches systems and methods for executing and ordering tests, wherein measurements include file transactions including read and write operations, but does not more particularly teach running a bucket of tests including first and second tests against a SUT, wherein executing the first and second test cases comprises executing first and second modules, determining first and second end states and runtime metrics for the tests, the end states comprising fingerprints representing covered code paths, and if the first and second end states are the same, reordering the test cases based on a first metric of memory utilization being lower than a second memory utilization, executing the first and second test cases for a second iteration, and thereafter comparing first and second I/O transactions and selecting the first test case for execution before the second test case based at least on the first I/O transactions being less than the second I/O transactions.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 8 and 15 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 4-7 and 21-22 depend from claim 1; claims 11-14 depend from claim 8; and claims 18-20 depend from claim 15, and are also allowable at least based on their dependence from allowable independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191